Case: 19-50744     Document: 00515924803         Page: 1     Date Filed: 07/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                      July 2, 2021
                                  No. 19-50744
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Tramaine Rashad Minor,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:19-CR-9-1


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Tramaine Rashad Minor was charged in a superseding indictment
   with distributing heroin (count one); possessing with the intent to distribute
   at least 100 grams of a mixture or substance containing heroin (count two);
   being a felon in possession of a firearm (count three); and possessing a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-50744       Document: 00515924803           Page: 2    Date Filed: 07/02/2021




                                      No. 19-50744


   firearm in furtherance of a drug trafficking crime (count four). See 18 U.S.C.
   §§ 922(g)(1), 924(a)(2), (c)(1)(A)(i); 21 U.S.C. § 841(a)(1), (b). He pleaded
   guilty of the offenses. Minor now appeals.
            For the first time on appeal, Minor argues that the district court erred
   in accepting his pleas of guilty for the firearms offenses charged in counts
   three and four of the superseding indictment because the factual basis to
   which he agreed was insufficient to support those convictions. He notes a
   discrepancy between the October 30, 2017 offense date alleged in the
   superseding indictment and the October 30, 2018 offense date in the factual
   basis.
            Because Minor did not argue in district court that the factual basis for
   his guilty pleas was insufficient, we review his challenge to the factual basis
   for plain error only. United States v. Trejo, 610 F.3d 308, 318-19 (5th Cir.
   2010). To prevail on plain error review, a defendant must show a forfeited
   error that is clear or obvious and that affects his substantial rights. Puckett v.
   United States, 556 U.S. 129, 135 (2009). If a defendant meets the first three
   prongs of the plain error analysis, the decision to correct the forfeited error
   is within the court’s discretion, which it will not exercise unless “the error
   seriously affect[s] the fairness, integrity, or public reputation of judicial
   proceedings.” Id. (internal quotation marks and citation omitted). To show
   that a Rule 11 violation affected his substantial rights, a defendant must
   demonstrate “a reasonable probability that, but for the error, he would not
   have entered the plea.” United States v. Broussard, 669 F.3d 537, 546 (5th
   Cir. 2012).
            “Before accepting a defendant's plea of guilty and entering judgment
   thereon, a trial court is required to determine that there is a factual basis for
   the plea.” Id.; Fed. R. Crim. P. 11(b)(3). “The intention of Rule 11(b)(3)
   is to protect a defendant who voluntarily pleads guilty with an understanding




                                           2
Case: 19-50744      Document: 00515924803          Page: 3   Date Filed: 07/02/2021




                                    No. 19-50744


   of the nature of the charge but ‘without realizing that his conduct does not
   actually fall within the definition of the crime charged.’” Id. (quoting United
   States v. Angeles–Mascote, 206 F.3d 529, 530 (internal quotation marks
   omitted)). “The factual basis for a guilty plea must be in the record.” Id. It
   also must be “sufficiently specific to allow the court to determine whether
   the defendant's conduct is within the ‘ambit of the statute’s prohibitions.’”
   Angeles–Mascote, 206 F.3d at 530 (quoting United States v. Gobert, 139 F.3d
   436, 439 (5th Cir. 1998)). “Thus, the district court must compare (1) the
   conduct to which the defendant admits; and (2) the elements of the offense
   charged in the indictment. Broussard, 669 F.3d at 546. “‘In assessing factual
   sufficiency under the plain error standard, we may look beyond those facts
   admitted by the defendant during the plea colloquy and scan the entire record
   for facts supporting his conviction,’ and draw any fair inferences from the
   evidence.” Id. (quoting Trejo, 610 F.3d at 313, 317).
          To obtain a conviction for being a felon in possession, the Government
   was required to prove that (1) Minor was previously convicted of a felon; (2)
   Minor knowingly possessed a firearm; (3) the firearm traveled in or affected
   interstate commerce; and (4) Minor knew he belonged to the relevant
   category of persons barred from possessing a firearm. § 922(g)(1); United
   States v. Johnson, 990 F.3d 392, 400 (5th Cir. 2021). To obtain a conviction
   for possessing a firearm in furtherance of a drug trafficking crime, the
   Government was required to prove that Minor “had either actual or
   constructive possession of a firearm and that the possession furthered,
   advanced, or helped forward the drug trafficking offense.” § 924(c)(1)(A)(i);
   see United States v. Suarez, 879 F.3d 626, 632 (5th Cir. 2018). By accepting
   Minor’s guilty pleas, the district court implicitly found that conduct admitted
   by Minor was sufficient to satisfy every element of those offenses. See
   Broussard, 669 F.3d at 546.




                                         3
Case: 19-50744        Document: 00515924803              Page: 4      Date Filed: 07/02/2021




                                         No. 19-50744


           Minor does not argue that the facts to which he admitted failed to
   establish each of the essential elements of the offenses alleged in counts three
   and four of the superseding indictment. 1 Rather, Minor’s challenge to the
   factual basis supporting his pleas focuses solely on the one-year discrepancy
   between the offense date alleged in the superseding indictment and the
   offense date admitted in the factual basis. However, “an allegation as to the
   time of the offense is not an essential element of the offense charged in the
   indictment and, within reasonable limits, proof of any date before the return
   of the indictment and within the statute of limitations is sufficient.” United
   States v. Lokey, 945 F.2d 825, 832 (5th Cir. 1991) (internal quotation marks
   and citation omitted). The offense date of October 30, 2018, as established
   by Minor’s admissions in the factual basis, was prior to the return of the
   superseding indictment in 2019 and was within the five-year statute of
   limitations set forth in 18 U.S.C. § 3282(a).
           Furthermore, Minor has not shown that the district court’s
   acceptance of his guilty pleas affected his substantial rights. Although Minor
   complains that he was allowed to plead guilty to two firearm offenses for
   which he was not charged, he has not asserted that he would not have pleaded
   guilty if he had been aware that the date of the offense he admitted to, as
   alleged in the factual basis, was not correctly reflected in the indictment.
   Indeed, it appears from the record that the 2017 dates for the offenses alleged
   in counts three and four of the superseding indictment were simply




           1
              Minor does not argue in light of Rehaif v. United States, 139 S. Ct. 2191, 2200
   (2019), that the factual conduct he admitted was insufficient to establish that he knew he
   was a felon at the time he possessed the weapon that led to his conviction of the § 922(g)
   offense. He has waived any argument that the factual basis was insufficient on that ground.
   See United States v. Scroggins, 599 F.3d 433, 447 (5th Cir. 2010) (holding that an argument
   that is not raised and briefed on appeal is deemed abandoned).




                                               4
Case: 19-50744        Document: 00515924803              Page: 5      Date Filed: 07/02/2021




                                         No. 19-50744


   typographical errors that went unrecognized by the parties. 2 Accordingly, on
   this record, Minor has not established plain error. Cf. United States v.
   Knowlton, 993 F.3d 354, 359 (5th Cir. 2021); United States v. Valdez, 453 F.3d
   252, 260 (5th Cir. 2006).
            Minor also asks us to remand his case to the district court for
   correction of the written judgment because it erroneously states that he was
   adjudged guilty under count two of violating § 841(a)(1) and (b)(1)(B)(i)
   rather than § 841(a)(1) and (b)(1)(C). Minor was charged in count two of the
   superseding indictment with “possessing with the intent to distribute . . . at
   least 100 grams of a mixture or substance contained a detectable amount of
   heroin.” However, the district court granted his motion at sentencing to
   amend the indictment to remove the language of “at least 100 grams”
   because the heroin recovered fell below that amount. The written judgment
   should be corrected to accurately reflect the offense. See Fed. R. Crim.
   P. 36.
            Accordingly, the district court’s judgment is AFFIRMED. The case
   is REMANDED for correction of the clerical error in the written judgment.
   See Fed. R. Crim. P. 36.




            2
             Notably, the possession with intent to distribute heroin offense charged in count
   two of the superseding indictment alleges an offense date of October 30, 2018.




                                               5